Title: To George Washington from Thomas Jefferson, 6 March 1784
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Annapolis [Md.] Mar. 6. 1784.

Your favor of the 3d is this moment put into my hands, and as the post does not usually stay here above an hour, it leaves me time to scribble a few lines only, scarcely admitting them to be prefaced with an acknowlegement of the pleasure it will give me to be permitted to communicate with you occasionnally. we received dispatches from Europe yesterday, by Capt. Barney. there is no news but in one from Dr Franklin of Dec. 25. and another from the Marquis Fayette of Dec. 26. the Doctor tells

us only of the movements of our ministers, that mr Laurence was about sailing from England for America, mr Adams about setting out from England for the Hague, and mr Jay at Bath. he gives a picture of the disposition of England towards us; he observes that tho’ they have made peace with us, they are not reconciled to us nor to the loss of us. he calls to our attention the numerous royal progeny to be provided for, the military education giving to some of them, the ideas in England of distraction among ourselves, that the people here are already fatigued with their new governments, the possibility of circumstances arising on the Continent of Europe which might countenance the wishes of Gr. Britain to recover us, and from thence inculcates a useful lesson to cement the friendships we possess in Europe. The Marquis tells us the Turks & Russians will be kept apart for awhile, probably for another year, but that they must in the end come to decision. that mr Fox & Ld North were both out of the ministry, & this by a maneuvre of the king’s, who got them compromitted fairly with their E. India bill & contrived to get it rejected in the Lords; & that mr Pitt & E. Temple would come in. The Marquis himself will sail for America in the spring. The present hurry forbids me to write to you on a subject I have much at heart, the approaching & opening the navigation of the Ohio & Patowmac. I will trouble you by the next post. De Witt’s petition happens to be in my possession as member of a committee who have not yet reported on it. I was happy to learn from you something of the man. I have the honour to be with the most sincere esteem & respect Dr Sir Your most obedt & most humble servt

Th: Jefferson

